EXHIBIT21 SHUFFLE MASTER,INC. SUBSIDIARIES OF THE REGISTRANT Name of Subsidiary Jurisdiction of Incorporation Shuffle Master International, Inc. Nevada Shuffle Master Australia PtyLtd. Australia Gaming Products Pty., Ltd. Australia VIP Gaming Solutions PtyLimited Australia Shuffle Master Australasia Holdings PtyLtd Australia Shuffle Master Australasia PtyLtd Australia Shuffle Master Holding GmbH Austria Shuffle Master Management-Services GmbH Austria Shuffle Master GmbH Austria Shuffle Master Holding GmbH&Co Financing Consulting-KEG Austria Shuffle Master GmbH& CoKG (dbaCARD) Austria Shuffle Up Productions, Inc. Delaware CARD Casinos Austria Research and Development Limited New Zealand Shuffle Master Asia Limited Macau Stargames Pty Ltd (subsidiaries listed below) Australia CARD Shuffle Master Investments (Proprietary) Limited South Africa Stargames PtyLtd Subsidiaries Name of Subsidiary Jurisdiction of Incorporation Stargames Group Management Pty Limited Australia Stargames Holdings Pty Limited Australia Professional Vending Services Pty Limited Australia Stargames Australia Pty Limited Australia Stargames Investments Pty Limited Australia Stargames Corporation Pty Limited Australia Precise Craft Pty Limited Australia Stargames Property Pty Limited Australia Australasian Gaming Industries Pty Limited Australia Advem Pty Limited Australia Stargames Assets Pty Limited Australia Stargames Corporation(NZ) PtyLimited New Zealand
